THE defendants were jointly indicted in the Superior Court of law for Bedford county, for an assault and battery committed on T. Minor. They pleaded jointly “ not guilty,” and the jury found the following verdict. “ We of the jury find the defendants guilty and *263*• assess their fine to one hundred dollars.” They moved to arrest the judgment for these reasons, “ that the husband and wife ought not to be joined in an indictment “ for the same offence. 2d. That joint damages-ought not “ to be assessed against two defendants, but that the jury “ ought to have assessed the amercement against earn, “ according to the degree of their offence.”
m¡ The case was adjourned on this motion, and the gene-» jjfral court, June 13th, 1812, present judges Nelson, White, m Stuart, Holmes, Brockenbrough,Semple, Johnston, Smith and Randolph, decided “ that the first reason alleged in arrest of judgment, is insufficient to arrest it, it being " lawful to join a husband and wife in such indictment; “ but that the second cause assigned is sufficient, because si the fine ought to be assessed against each defendant separately.” m
See 1st Call, p. 555. Jones vs. The Commonwealth.